Citation Nr: 0111363	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dermatitis of the fingers of the left hand.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of a right inguinal hernia, post-operative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1947 and from January 1953 to January 1955.  He also had 
service in the reserves and/or National Guard.  

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Initially the issues in this claim included those 
listed on the first page of this decision as well as 
entitlement to service connection for a left inguinal hernia, 
postoperative and entitlement to service connection for 
bilateral hearing loss.  In September 2000, the Board denied 
the service connection issues and remanded the new and 
material evidence claims to the RO for due process 
considerations.  In accordance with Stegall v. West, 11 Vet. 
App. 268 (1998), the RO has complied with the directives of 
the remand order, the matters have been returned for 
appellate review.


FINDINGS OF FACT

1.  In an unappealed April 1955 rating determination, the RO 
denied entitlement to service connection for dermatitis of 
the fingers of the left hand and service connection for the 
residuals of a right inguinal hernia, post-operative.

2.  Although new, the evidence received since the April 1955 
RO decision does not bear directly and substantially on the 
matters under consideration, and is not so significant that 
it must be considered in order to fairly decide the claims. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the unappealed April 1955 rating determination; the claim of 
entitlement to service connection for dermatitis of the 
fingers of the left hand remains final.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).

2.  New and material evidence has not been presented since 
the unappealed April 1955 rating determination; the claim of 
entitlement to service connection for residuals of a right 
inguinal hernia, post-operative remains final.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims for service 
connection for dermatitis of the fingers of the left hand and 
residuals of a right inguinal hernia, post-operative.  
Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

Review of the record shows that the VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims and has informed the veteran of 
evidence needed to support his claims.  In the November 2000 
supplemental statement of the case, the veteran was apprised 
of the type of evidence needed to reopen his claims.  Of 
record are the veteran's VA and non-VA medical reports and 
personal statements, and there is no indication of the 
existence of any outstanding evidence.  Because the Board 
finds that no additional notification or development action 
is required under the Veterans Claims Assistance Act of 2000, 
it would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In an unappealed April 1955 rating determination, the RO 
denied entitlement to service connection.  Upon reviewing the 
veteran's service medical records noting dermatitis of the 
fingers of the left hand on discharge examination in January 
1955, and VA hospital reports showing a diagnosis of small 
right indirect inguinal hernia, the RO reasoned that the 
veteran did not have dermatitis of the fingers of the left 
hand, and his residuals of a right inguinal hernia, post-
operative, disability was not incurred in or aggravated by 
service.  Notification of the determinations was mailed to 
the veteran that same month.  The veteran did not file notice 
of disagreement.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156, 20.1103.   

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 
(1999).

Subsequent to the April 1955 rating determination, the RO 
received additional service medical records.  The records 
document that on examination in June 1950, examination of the 
skin was normal and no evidence of hernia was found.  The 
reports also reflect that the veteran received treatment for 
dermatophytosis of the hands in May and June 1954.  In 
November 1954 a diagnosis of probable contact dermatitis was 
made.  The October 1956 Report of Medical Examination and 
Report of Medical History associated with the veteran's 
appointment to the National Guard show that the veteran 
underwent a bilateral inguinal hernia repair in 1955 and 
1956, but the scars were well healed and firm without 
evidence of recurrence.  A December 1960 periodic Report of 
Medical Examination demonstrates that clinical evaluation of 
the abdomen and viscera, and skin was normal.  The December 
1961 Report of Medical Examination associated with the 
veteran's promotion to the next higher grade shows that 
clinical evaluation of the abdomen and viscera was normal and 
clinical evaluation of the skin was normal except for scars, 
residuals of hernia repairs.  The Report of Medical History 
reflects that the veteran underwent a right indirect inguinal 
hernia operation in January 1955.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction. 
38 C.F.R. § 3.156(c) (2000) (emphasis added).  The service 
records submitted by the veteran in conjunction with this 
claim are new in that they were not previously of record at 
the time of the 1995 rating decision.  However, this evidence 
is not material.  The additional service records show a 
history of inguinal hernia repair, and that the area is 
currently well healed with no recurrence.  The evidence did 
not contain any medical information that would tend to 
indicate either that the veteran's inguinal hernia was 
incurred in or aggravated by service.  The service records 
which addressed the skin disability are duplicates of those 
previously considered, and are thus not new.  Therefore, in 
the circumstances of this case, the receipt of additional 
service records does not mandate reconsideration of the 
veteran's claim.

The RO also received VA and non-VA medical evidence after the 
April 1955 rating determination.  The RO received a January 
1956 VA hospital clinical record showing that the veteran 
received a left indirect inguinal hernia repair; a February 
1956 record of hospitalization report noting treatment for 
the left indirect inguinal hernia repair; and an August 1998 
statement from J.V.W., M.D., recording diagnoses of 
pancreatitis, osteoarthritis, and depression.  None of these 
records are pertinent to the veteran's current claims.  

Medical reports from Walker Baptist Medical Center dated in 
August 1998 were also submitted.  These reports show that the 
veteran was treated for recurrent pancreatitis and abdominal 
pain.  On examination, the skin was warm and dry, without 
remarkable lesions, spider angiomata, petechia, ecchymosis, 
and the abdomen was soft with a ventral hernia.  Otherwise, 
no masses, tenderness, or organomegaly was demonstrated.  The 
impression was chronic abdominal pain/chronic nausea/abnormal 
liver enzymes.  There is no reference to a right inguinal 
hernia or to a skin disability of the left hand.  

Also of record are medical reports from the Birmingham 
Otology Center dated in October 1998, referencing audiology 
testing results.

Upon reviewing the aforementioned medical evidence, the Board 
finds that some of it is new in that it was not of record 
when the RO denied the claims in April 1955.  As noted above, 
the service medical records which refer to a skin disability 
were of record in 1955, thus those records are duplicative.  
The evidence which was not previously of record is new; 
however, that evidence is not material.  The newly submitted 
evidence does not bear directly or substantially upon the 
specific matters under consideration.

Regarding the dermatitis of the fingers of the left hand, the 
newly submitted evidence does not establish that the veteran 
currently has the claimed skin disease.  Indeed the newly 
submitted service medical records show that the veteran 
received treatment for skin problems, but this treatment for 
dermatitis of the hands during service was contemplated when 
the RO initially denied the matter in 1955.  Moreover, the VA 
and non-VA medical reports received after 1955 fail to 
establish the presence of a current skin disease.  

For the residuals of a right inguinal hernia, post-operative, 
the newly submitted medical evidence does not tend to create 
a nexus between the veteran's disorder and active service.  
In fact, the VA and non-VA medical reports do not show 
reference the disorder.  Not one of the reports suggests that 
the veteran's residuals post-operative inguinal hernia repair 
is service-related.  

Thus, for each claim, the substance of the record remains 
unchanged.  The newly submitted evidence fails to contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's residuals of a right inguinal 
hernia, postoperative, and the presence of the claimed 
dermatitis of the fingers of the left hand.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. Gober, 291 F.3d 
1375 (Fed. Cir. 2000).

Additionally, while the veteran has submitted statements 
maintaining that his disorders are service related, the Board 
finds that his statements are not new.  The RO considered 
those assertions when adjudicating the issues in April 1955.  
Thus, new and material evidence has not been submitted in 
this respect.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).

In this case, the newly submitted evidence does not bear 
directly and substantially upon the specific matters under 
consideration and by itself or in conjunction with evidence 
previously considered is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Thus, the claims remain final and no additional 
consideration is warranted.  The appeals are denied.


ORDER

New and material evidence having not been presented, the 
claim of entitlement to service connection for dermatitis of 
the fingers of the left hand remains final; the appeal is 
denied.

New and material evidence having not been presented, the 
claim of entitlement to service connection for the residuals 
of a right inguinal hernia, post-operative remains final; the 
appeal is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

